Citation Nr: 0409062	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from August 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND


In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
the United States Court of Appeals for Veterans Claims 
(Court) in McGinty observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in Department of Veterans Benefits Circular 21-88-8 (DVB 
Circular), dated May 11, 1988.  The DVB Circular was 
subsequently rescinded but its basic guidelines are now found 
in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease. M21-1, Part VI, 
7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication Procedure 
Manual, M21-1 further states, in relevant part, that "[h]igh 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers."

The guidelines concede that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate). See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  They note that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  The 
guidelines further note that the latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos. M21-1, Part VI, 7.21(b), p. 7- IV- 3 (January 31, 
1997). 

The veteran claims that he was exposed to asbestos in the 
Navy while on active duty on ships and on shore.  His DD-214 
form shows that he was rate or rank was FN  E-3, which means 
that his job assignments were in the Engineering and Hull 
group.  His specialty was reported as "motion picture 
projector operator."  In order to determine whether the 
veteran was exposed to asbestos during service, a more 
complete list of the veteran's duties during his Navy service 
must be obtained.  Accordingly, the RO should obtain the 
veteran's service personnel records.  Also, the RO should 
request that the veteran submit a comprehensive list of his 
post-service employment.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  


1.	The RO should contact the National Personnel Records 
Center (NPRC) and request all personnel records 
relating to the veteran, especially any relating to 
his occupational activities during his periods of 
military service.

2.	Please contact the veteran and request that he 
identify all places of employment, and the nature of 
such employment, since his separation from service.

3.	Should the RO determine that a VA medical examination 
is necessary, due to the veteran having been exposed 
to asbestos in service, please make arrangements with 
the appropriate VA medical facility for the veteran 
to be afforded a respiratory examination to show the 
nature and etiology of any respiratory disorders.  
The examiner should provide diagnoses of all 
respiratory disorders, and should state a medical 
opinion as to whether it is at least as likely as not 
that any diagnosed respiratory disorders are the 
result of asbestos exposure during service.  The 
examiner should review the claims file in conjunction 
with the examination, to include the September 2002 
medical statement from Dr. O, indicating chest x-rays 
consistent with asbestosis.

4.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

For the aforementioned reasons, this case is remanded to the 
regional office.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



